Filed 12/10/20                                       Case 20-24665                                                Doc 26




                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES
           ______________________________________________________________________________
            Case Title: Angel Yussef Solis                     Case No.: 20-24665 - E - 7
                                                               Docket Control No. JHW-1
                                                               Date: 12/10/2020
                                                               Time: 10:00 AM

            Matter: [15] - Motion for Relief from Automatic Stay [JHW-1] Filed by Creditor ACAR
            Leasing LTD (Fee Paid $181) (eFilingID: 6869903) (hlum)

            Judge: Ronald H. Sargis
            Courtroom Deputy: Nancy Williams
            Reporter: Diamond Reporters
            Department: E
           ______________________________________________________________________________
            APPEARANCES for:
            Movant(s):
            None
            Respondent(s):
            None
           ______________________________________________________________________________
                                                   CIVIL MINUTES
           Motion Granted
           See Findings of fact and conclusions of law below
                  The court will issue an order.
           Local Rule 9014-1(f)(1) Motion—Hearing Required.

           Sufficient Notice Provided. The Proof of Service states that the Motion and supporting
           pleadings were served on Debtor (pro se), Chapter 7 Trustee, parties requesting special notice,
           and Office of the United States Trustee on October 22, 2020. By the court’s calculation,
           49 days’ notice was provided. 28 days’ notice is required.

                   The Motion for Relief from the Automatic Stay has been set for hearing on the notice
           required by Local Bankruptcy Rule 9014-1(f)(1). Failure of the respondent and other parties in
           interest to file written opposition at least fourteen days prior to the hearing as required by Local
           Bankruptcy Rule 9014-1(f)(1)(B) is considered to be the equivalent of a statement of
           nonopposition. Cf. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (upholding a court ruling
           based upon a local rule construing a party’s failure to file opposition as consent to grant a
           motion). The defaults of the non-responding parties and other parties in interest are entered.
Filed 12/10/20                                             Case 20-24665                                         Doc 26




           The Motion for Relief from the Automatic Stay is granted.


                   ACAR Leasing LTD dba GM Financial Leasing (“Movant”) seeks relief from the
           automatic stay with respect to an asset identified as a 2017 Chevrolet Colorado, VIN ending in
           7652 (“Vehicle”). The moving party has provided the Declaration of Lorenzo Nunez to
           introduce evidence to authenticate the documents upon which it bases the claim and the
           obligation owed by Angel Yussef Solis (“Debtor”). Debtor is the Lessee.

                  The Lease was charged off on March 18, 2018 and the account is in default for the entire
           balance. Declaration, Dckt. 18. As of October 13, 2020, the charge off balance is $31,140.57.
           Debtor made only ten (10) payments on the lease. Id.

           DISCUSSION

                  From the evidence provided to the court, and only for purposes of this Motion for Relief,
           the debt secured by this asset is determined to be $31,140.57 (Declaration, Dckt. 18), while the
           value of the Vehicle is determined to be $20,203.00, as stated in Schedules A/B and D filed by
           Debtor.

           11 U.S.C. § 362(d)(1): Grant Relief for Cause
                    Whether there is cause under 11 U.S.C. § 362(d)(1) to grant relief from the automatic
           stay is a matter within the discretion of a bankruptcy court and is decided on a case-by-case
           basis. See J E Livestock, Inc. v. Wells Fargo Bank, N.A. (In re J E Livestock, Inc.), 375 B.R. 892
           (B.A.P. 10th Cir. 2007) (quoting In re Busch, 294 B.R. 137, 140 (B.A.P. 10th Cir. 2003))
           (explaining that granting relief is determined on a case-by-case basis because “cause” is not
           further defined in the Bankruptcy Code); In re Silverling, 179 B.R. 909 (Bankr. E.D. Cal. 1995),
           aff’d sub nom. Silverling v. United States (In re Silverling), No. CIV. S-95-470 WBS, 1996 U.S.
           Dist. LEXIS 4332 (E.D. Cal. 1996). While granting relief for cause includes a lack of adequate
           protection, there are other grounds. See In re J E Livestock, Inc., 375 B.R. at 897 (quoting In re
           Busch, 294 B.R. at 140). The court maintains the right to grant relief from stay for cause when a
           debtor has not been diligent in carrying out his or her duties in the bankruptcy case, has not made
           required payments, or is using bankruptcy as a means to delay payment or foreclosure. W.
           Equities, Inc. v. Harlan (In re Harlan), 783 F.2d 839 (9th Cir. 1986); Ellis v. Parr (In re Ellis),
           60 B.R. 432 (B.A.P. 9th Cir. 1985). The court determines that cause exists for terminating the
           automatic stay, including defaults in post-petition payments that have come due. 11 U.S.C.
           § 362(d)(1); In re Ellis, 60 B.R. 432.Fn.1.

           ----------------------------------------------------
           FN. 1. The court notes that on the Statement of Intention filed by Debtor, this lease is listed and
           the Debtor affirmatively states that he will not be assuming the lease. Dckt. 1 at 61-62.

           -----------------------------------------------------
Filed 12/10/20                                      Case 20-24665                                                 Doc 26




                   The court shall issue an order terminating and vacating the automatic stay to allow
           Movant, and its agents, representatives and successors, and all other creditors having lien rights
           against the Vehicle, to repossess, dispose of, or sell the asset pursuant to applicable
           nonbankruptcy law and their contractual rights, and for any purchaser, or successor to a
           purchaser, to obtain possession of the asset.

           Request for Waiver of Fourteen-Day Stay of Enforcement

                    Federal Rule of Bankruptcy Procedure 4001(a)(3) stays an order granting a motion for
           relief from the automatic stay for fourteen days after the order is entered, unless the court orders
           otherwise. Movant requests that the court grant relief from the Rule as adopted by the United
           States Supreme Court.

                  Movant has pleaded adequate facts and presented sufficient evidence to support the court
           waiving the fourteen-day stay of enforcement required under Federal Rule of Bankruptcy
           Procedure 4001(a)(3), and this part of the requested relief is granted.

                  No other or additional relief is granted by the court.
